Citation Nr: 0736386	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-42 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for heel spurs, bilateral, 
with plantar fasciitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to May 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that denied entitlement to an increased 
evaluation for heel spurs, bilateral, with plantar fasciitis, 
and continued the 10 percent evaluation.  The veteran 
disagreed with this decision.


FINDINGS OF FACT

1.  The veteran's heel spurs with plantar fasciitis in the 
left foot is manifested by limitation of motion and pain and 
reflects no more than a moderate injury.

2.  The veteran's heel spurs with plantar fasciitis in the 
right foot is manifested by limitation of motion and pain 
results in no more than a moderate injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for heel 
spurs with plantar fasciitis in the left foot (formerly rated 
as bilateral heel spurs with plantar fasciitis) have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for an evaluation of 10 percent for heel 
spurs with plantar fasciitis in the right foot (formerly 
rated as bilateral heel spurs with plantar fasciitis) have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in November 2004. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
medical records and VA medical examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, the veteran has been an active 
participant in the claims process.  Consequently, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant, especially 
given the favorable decision below.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, VA 
examination reports, and private medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The RO assigned a 10 percent evaluation for bilateral heel 
spurs with plantar fasciitis pursuant to Diagnostic Code 
5284.  Under this code, a 30 percent rating is assignable for 
severe foot injures.  A 20 percent rating may be assigned for 
moderately severe foot injuries.  A 10 percent rating is 
assignable for moderate foot injuries.  Diagnostic Code 5284.  

Private medical records from January 2004 reveal that the 
veteran reported bilateral heel pain and that he is on his 
feet a lot due to his occupation as a law enforcement 
officer.  He was diagnosed with dorsal spurring, arthritic 
changes, calcaneal exostosis (bilateral), plantar fasciitis 
and pes planus.  

The record reflects that when the veteran was examined by VA 
in March 2004, the physician noted the veteran's history in 
his medical records and his complaints of pain, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
fatiguability, and lack of endurance.  Upon physical 
examination the examiner notes generalized tenderness in both 
feet and the feet are very pink.  There is evidence of 
painful motion, but no edema, instability, weakness, 
callosities, or breakdown or unusual shoe wear pattern.  His 
gait is satisfactory to very good and he has excellent 
dorsalis pedis and posterior tibial pulsation.  His posture 
standing, squatting, supinating, pronating, and rising on 
toes and heels is fair to poor.  The examiner diagnosed the 
veteran with plantar fasciitis, with additional limitation of 
motion by pain, fatigue, weakness and lack of endurance. 

The veteran's left and right foot disabilities are manifested 
by heel spurs with plantar fasciitis, limitation of motion, 
tenderness and pain.  Taking into account his subjective 
complaints and the objective findings, the Board finds his 
bilateral foot disorder reflect a moderate disability, but no 
more than that, in each foot.  In order to assign a higher 
rating, a moderately severe or severe disability must be 
demonstrated.  There is no basis, however, for a higher 
evaluation for heel spurs with plantar fasciitis in the left 
foot and right foot, inasmuch as there is no clinical 
evidence that there is more than moderate impairment in 
either foot. 


ORDER

A rating of 10 percent for heel spurs with plantar fasciitis 
in the left foot (formerly rated as bilateral heel spurs with 
plantar fasciitis) is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.

A rating of 10 percent for heel spurs with plantar fasciitis 
in the right foot (formerly rated as bilateral heel spurs 
with plantar fasciitis) is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


